DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 10/4/22 with respect to claims 37-44 and 49-50  have been fully considered but they are not persuasive.  
Claims 37-44 and 49-50 are now being rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, as discussed below.
 Claim 50 discloses the limitation “the curved central portions” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Applicant argues that the rejection of claims 46 and 47 is unclear, as independent claim 45 was not rejected as anticipated by Thommen.  However, Examiner notes that claim 45 (which was claim 46 prior to the renumbering of the claims) was rejected as anticipated by Thommen. Claims 46 and 47 (claims 46 and 47 prior to the renumbering of the claims) are dependent upon independent claim 45 as presently numbered.  Additionally, present claim 45 does not disclose the limitation “wherein the non-overlapping central portions are non-overlapping when the frame is in the deployed configuration.”  Thommen discloses non-overlapping central portions, for example, in figure 3.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,485,525.  Specifically, claim 37 is rejected over claims 1 and 9 of U.S. Patent No. 10,485,525, claim 38 is rejected over claim 9 of U.S. Patent No. 10,485,525, claim 39 is rejected over claim 3 of U.S. Patent No. 10,485,525, claim 40 is rejected over claim 9 of U.S. Patent No. 10,485,525, claim 41 is rejected over claim 9 of U.S. Patent No. 10,485,525, claim 42 is rejected over claim 5 of U.S. Patent No. 10,485,525, claim 43 is rejected over claim 7 of U.S. Patent No. 10,485,525, claim 44 is rejected over claim 8 of U.S. Patent No. 10,485,525, claim 45 is rejected over claims 1 and 9 of U.S. Patent No. 10,485,525, claim 46 is rejected over claims 1 and 9 of U.S. Patent No. 10,485,525, claim 47 is rejected over claim 7 of U.S. Patent No. 10,485,525, claim 48 is rejected over claim 13 of U.S. Patent No. 10,485,525, claim 49 is rejected over claims 1 and 9 of U.S. Patent No. 10,485,525, claim 50 is rejected over claim 9 of U.S. Patent No. 10,485,525. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose an occluder having a frame with a proximal section having a plurality of proximal loops, a distal section having a plurality of distal loops, and non-overlapping central portions between the proximal and distal sections.
Claims 37-38, 40, 42, 45, 46, 49 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,949,728.  Specifically, claim 37 is rejected over claim 4 of U.S. Patent No. 9,949,728, claim 38 is rejected over claim 9 of U.S. Patent No. 9,949,728, claim 40 is rejected over claim 9 of U.S. Patent No. 9,949,728, claim 42 is rejected over claim 3 of U.S. Patent No. 9,949,728, claim 45 is rejected over at least claims 1 and 2 of U.S. Patent No. 9,949,728, claim 46 is rejected over claim 1 of U.S. Patent No. 9,949,728, claim 49 is rejected over claims 1, 2 and 4 of U.S. Patent No. 9,949,728, claim 50 is rejected over claims 1 and 2 of U.S. Patent No. 9,949,728. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose an occluder having a frame with a proximal section having a plurality of proximal loops, a distal section having a plurality of distal loops, and non-overlapping central portions between the proximal and distal sections.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The “central section having non-overlapping central portions” is a negative limitation including “non-overlapping” central portions.  The specific terminology was not disclosed in the original specification.  Examiner notes that “overlapping” does not require touching.  For example, the specification discloses struts that are formed by slits that are overlapping in the undeployed configuration, and even though the struts may not be in direct contact with each other, they are overlapping along the longitudinal axis.  In the deployed configuration, the struts may still overlap as viewed parallel to the longitudinal axis. The specification does not give a specific definition for the term “overlapping” and therefore, may be open to alternative interpretations.  Examiner suggests amending the language to include a “zigzag” configuration, which has specific support in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 recites the limitation "the curved central portions" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 45 and 46 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Thommen et al. US 2007/0282430.
Regarding claims 45 and 46,  Thommen et al. discloses an occluder comprising: a frame including a plurality of struts (figure 1, elongate members, or struts, 1; paragraph 0026), the frame including: a proximal end (by first holder 3, figure 1) and a distal end (by second holder 4, figure 1) with a longitudinal axis extending therebetween (figure 1, longitudinal axis A, paragraph 0026), a proximal section 11 formed having a plurality of proximal loops (figure 6, loops formed by proximal sections 11 of the struts 1), each of the plurality of proximal loops overlapping with adjacent ones of the plurality of proximal loops relative to the longitudinal axis (figure 6, when in deployed configuration); a distal section 12 formed having a plurality of distal loops (figure 6, loops formed by proximal sections 12 of the struts 1), each of the plurality of distal loops overlapping with adjacent ones of the plurality of distal loops relative to the longitudinal axis (figure 6, when in deployed configuration); and a central section portion 13 of struts, figure 3) arranged between the proximal section and the distal section and separating the proximal section from the distal section relative to the longitudinal axis (figure 3, in center between occluding bodies 2, 2’ and between the proximal and distal sections 11, 12) with non- overlapping central portions of each of the plurality of struts extending between the proximal section and the distal section (non-overlapping, for example, as shown in figure 1 before being compressed into the final delivery configuration) to form a perimeter of the central section (struts 13 form a perimeter around central section between occluding bodies 2, 2’, figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thommen et al. US 2007/0282430 in view of Abbott et al. US 2006/0052821.
Regarding claim 47, Thommen et al. discloses an occluder essentially as claimed, as discussed above, but fails to disclose a covering encapsulating the plurality of proximal loops, the plurality of distal loops and the central section, the covering being configured to facilitate the ingrowth of tissue. 
Abbott et al. teaches an implant 103 having a proximal portion 301, a distal portion 302 and a central portion 303, the implant comprising a plurality of loops (figure 4A), and further comprising a covering encapsulating the plurality of proximal loops, distal loops, and central section to facilitate ingrowth of tissue (paragraphs 0086, 0110; implant may have coatings, the coatings may modify the surface to allow tissue ingrowth or promote healing).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Thommen et al. with a coating or covering encapsulating the proximal loops, distal loops, and central section to facilitate ingrowth of tissue or promote healing.
Claim 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thommen et al. US 2007/0282430 in view of Abbott et al. US 2006/0052821, and further in view of Kreidler et al. US 2004/0220610.
Regarding claim 48, Thommen et al. and Abbott et al. discloses covering the device with a coating to facilitate the ingrowth of tissue (Abbott et al.; paragraphs 0086 and 0110, implant may be coated or encapsulated to allow tissue ingrowth), but does not explicitly disclose the coating comprises ePTFE.
Kreidler et al. teaches an occluding member having a barrier, the barrier comprising any variety of materials to facilitate cellular in growth, such as ePTFE (paragraph 0087).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the
invention to modify Abbott et al. with a coating comprising ePTFE, as a known material for facilitating in growth of tissue. 
Allowable Subject Matter
	Claims 37-44, 49 and 50 are rejected on the ground of nonstatutory double patenting as presented above, but would be allowable if a proper terminal disclaimer is filed and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the Office action and/or rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Thommen et al. US 2007/0282430 discloses an occluder having an elongate configuration and a deployed configuration, a proximal section and a distal end, and a plurality of struts therebetween, the proximal section formed by proximal portions of the struts forming a plurality of proximal loops, a distal section formed by distal portions of the struts forming a plurality of distal loops, and a central section formed by curved central portions of each of the plurality of struts.
However, Thommen et al. does not disclose the central portions are non-overlapping in the deployed configuration.
No combination of Thommen et al. and prior art of record or prior art at large serves to rectify the deficiencies of Thommen et al. in regard to the limitations of the claim. Further, the prior art of record, as well as the prior art at large, alone or in combination, fails to remedy those deficiencies listed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771 

/DIANE D YABUT/Primary Examiner, Art Unit 3771